Memorandum. The order of the Appellate Division should be affirmed. To the extent that in form appellant argues that the verdict of the jury was against the weight of the credible evidence he raises only an issue of fact which it is not within our power to review. (See Cohen and Karger, Powers of the New York Court of Appeals [rev ed], § 198.) To the extent that in substance he argues that the evidence was insufficient as a matter of law to support his conviction we conclude that his argument must be rejected. There is in this record ample proof to support his conviction beyond a reasonable doubt.
We have considered defendant’s other contentions and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.